Citation Nr: 1503922	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus (flat feet).  

2. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disability, to include as secondary to service-connected ankle disabilities.  

3. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral heel disability, to include as secondary to service-connected ankle disabilities.  

4. Entitlement to service connection for flat feet. 

5. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected ankle disabilities.  

6. Entitlement to service connection for a bilateral heel disability, to include as secondary to service-connected ankle disabilities. 

7. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected ankle disabilities.

8. Entitlement to service connection for a low back disability, to include as secondary to service-connected ankle disabilities.

9. Entitlement to a disability rating in excess of 20 percent for a right ankle disability.  

10. Entitlement to a disability rating in excess of 20 percent for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The August 2009 rating decision denied the Veteran's petition to reopen a previously denied claim for service connection for flat feet; denied service connection for bilateral hip, heel, and knee disabilities and a low back disability; and denied increased ratings for his ankle disabilities.  As will be discussed below, the Veteran filed a timely Notice of Disagreement (NOD) to the August 2009 rating decision but did not appeal the denials of service connection for bilateral heel and hip disabilities.  

The April 2013 rating decision denied his petition to reopen previously denied claims for service connection for bilateral heel and hip disabilities.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in May 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.  After the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The issues of entitlement to service connection for flat feet, a bilateral heel disability, a bilateral knee disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for flat feet was denied in a March 2004 rating decision which he did not appeal.  

2. Evidence associated with the claims file since March 2004 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for flat feet. 

3. The Veterans claims for service connection for bilateral hip and heel disabilities were denied in an August 2009 rating decision which he did not appeal with respect to these issues.  

4. Evidence associated with the claims file since August 2009 is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hip and heel disabilities.

5. The preponderance of the evidence reflects that the Veteran does not have a bilateral hip disability due to any incident of his active duty service or that was caused or aggravated by a service-connected disability.  

6. The Veteran's right ankle disability manifests as painful, limited motion that does not more closely approximate ankylosis.  

7. The Veteran's left ankle disability manifests as painful, limited motion that does not more closely approximate ankylosis.  


CONCLUSIONS OF LAW

1. Evidence received since the March 2004 rating decision that denied service connection for flat feet, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2. Evidence received since the August 2009 rating decision that denied service connection for a bilateral hip disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

3. Evidence received since the August 2009 rating decision that denied service connection for a bilateral heel disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

4. A bilateral hip disability was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

5. The criteria for a disability rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

6. The criteria for a disability rating in excess of 20 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With regard to the Veteran's petitions to reopen previously denied claims, given the favorable outcome of this decision, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail him.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

With regard to his claims for service connection for a bilateral hip disability and increased ratings for his right and left ankle disabilities, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in May 2009, June 2009, and January 2013 satisfied the duty to notify provisions with regard to the Veteran's claims.  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records (STRs), service personnel records, and indicated private medical records have been obtained.  

A VA examination adequate for adjudication purposes was provided to the Veteran in June 2009 in connection with his claim for service connection for a bilateral hip disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner did not provide an etiology opinion.  However, the examination is not inadequate because the examiner concluded that the Veteran did not have a bilateral hip disability.  Therefore, no opinion was needed.  

The Veteran was afforded VA examinations in May 2009 and June 2009 to evaluate the severity of his ankle disabilities.  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they described his ankle disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing before the undersigned in May 2014.  A Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  The transcript reflects that at the May 2014 hearing, the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Petitions to Reopen Previously Denied Claims

In March 2004, the RO denied the Veteran's claim for service connection for flat feet on the basis that his disability existed prior to service, was not treated during service, and there was no link to service.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the March 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

In August 2009, the RO denied the Veteran's claims for service connection for bilateral heel and hip disabilities on the basis that he had not been diagnosed with such a disability, and there was no link between his claimed disabilities and his active service or his service-connected ankle disabilities.  He submitted a timely NOD to the August 2009 rating decision in February 2010, but specified that the only issues he wished to appeal were his petition to reopen a claim for service connection for flat feet, entitlement to service connection for a bilateral knee disability and a low back disability, and increased ratings for his right and left ankle disabilities.  Therefore, his February 2010 NOD did not apply to his claims for service connection for bilateral heel and hip disabilities.  Further, he did not submit new and material evidence within one year of the promulgation of the August 2009 rating decision with regard to his hips or heels.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Accordingly, the August 2009 rating decision became final with respect to the claims for service connection for bilateral heel and hip disabilities.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

With regard to flat feet, in October 2012, Dr. M. S., a private physician, stated that the Veteran had flat feet "from an injury while in active duty in the military."  Because his claim was previously denied in part because there was no link to service, Dr. M. S.'s statement is new and material because it raises a reasonable possibility of substantiating his claim.  

With regard to the claimed bilateral heel and hip disabilities, in October 2012, Dr. M. S. stated that the Veteran's flat feet were the result of an in-service injury, and that this condition could cause arthritis, hip pain, and plantar fasciitis.  Because the claims were denied in part because there was no link to service or to a service-connected disability, Dr. M. S.'s statement is new and material because it raises a reasonable possibility of substantiating his claims.  

Reopening of the Veteran's claims for service connection for flat feet and bilateral hip and heel disabilities based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").  To this extent only, the appeals are granted.  
III.  Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed. See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

In this case, the Veteran asserts that he has a bilateral hip disability.  He has stated that he has hip pain that is caused by his service-connected ankle disabilities, or alternatively, by his nonservice-connected flat feet.  However, the record does not reflect that he has had a bilateral hip disability during the appeal period.  In June 2009, Dr. M. S., a private physician, stated that the lower extremity joints are "...all affected by misalignment," and that the Veteran's ankle disabilities have "...affected his knees which in turn have affected his hips and lower back."  However, Dr. M. S. did not state that the Veteran had been diagnosed with a hip disability.  Instead, she stated that his hips were "affected."  In October 2012, Dr. M. S. stated that the Veteran's flat feet caused hip stress and pain.  However, she did not identify a hip disability.  Instead, she stated that the Veteran had hip pain.  

In June 2009, the Veteran underwent a VA joints examination.  He reported hip pain that he described as having a severity of 7/10 on the pain scale.  He did not use a brace or orthotic for relief.  The examiner stated that the Veteran did not have "...any problems with activities of daily living or his job."  Upon examination, the Veteran had a hip flexion of 0 to 100 degrees bilaterally, indicating a loss of 25 degrees of flexion.  Normal hip flexion is from 0 to 125 degrees.  38 C.F.R. § 4.71, Plate II (2014).  His abduction was 45 degrees bilaterally, indicating a loss of 5 degrees.  Normal abduction is from 0 to 45 degrees.  Id.  His internal rotation was from 0 to 20 degrees bilaterally and his external rotation was 0 to 40 degrees bilaterally.  He did not have any change in motion with repetition and did not report painful motion.  He had no crepitus or instability and he did not have tenderness to palpation of the hips.  His Faber sign was negative.  A Faber sign is produced by performing the Patrick test, which is for arthritis of the hip.  Dorland's Illustrated Medical Dictionary, 1896 (32nd ed. 2012).  A negative test indicates that the patient does not have arthritis.  Even though the Veteran's hips displayed some loss of range of motion, the examiner concluded that the Veteran had a "[n]ormal bilateral hip examination."  

The Veteran is competent to describe his hip pain and his reports of pain are credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  He has not asserted that he has been diagnosed with a hip condition.  Further, at his May 2014 hearing, he and his attorney discussed only hip pain, and did not describe functional loss caused by hip pain or state that he had been diagnosed with a specific disability.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  But here there is also no competent medical evidence of any such functional loss.  The Veteran had limitation of motion of the hip but the June 2009 VA examiner specifically determined that the Veteran's hips were both normal.  He did not find that the limitation of motion was caused by pain.  Moreover, although complaining of pain, the Veteran has not attested to any specific functional loss as the result of his hip pain.  Further, the June 2009 VA examiner specifically stated that the Veteran's hip pain does not interfere with his activities of daily living or his occupation.  

In this case, the Board finds the specific findings of the June 2009 VA examiner to be more probative of whether the Veteran has a disability than the Veteran's description of his hip pain and Dr. M. S.'s statements.  The VA physician took the Veteran's lay assertions into account and also physically examined him and then determined that his hips were both normal.  As noted above, in October 2012, Dr. M. S. noted the Veteran's hip pain but did not state that it resulted in a clinical diagnosis or functional loss.  She stated that flat feet damage bones and cause arthritis, but she did not state that the Veteran had arthritis and there is no medical or lay evidence of record indicating that he has arthritis of the hips.  Although the Veteran competently, credibly described his hip pain in support of his claim for service connection for a bilateral hip disability, his reported symptoms were specifically addressed by a VA examiner and his hips were found to be normal.  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a hip disability for VA purposes.  The first element of a direct and a secondary service connection claim are not satisfied.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's residuals of bilateral ankle sprains are rated at 20 percent each under Diagnostic Code 5299-5271.  As indicated by the designation 5299-5271, the Veteran's ankle disabilities have been rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5271, which pertains to limited motion of the ankle.  See Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010); see also 38 C.F.R. § 4.20 (2014) (providing that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2014) (setting forth use of Diagnostic Code numbers).

Under Diagnostic Code 5271, a 20 percent evaluation is assigned for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a (2014).  Normal dorsiflexion is 20 degrees.  Normal plantar flexion is 45 degrees. 38 C.F.R. § 4.71, Plate II (2014).  A 20 percent rating is the maximum available schedular evaluation for limitation of motion of the ankle.  

When the evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

However, the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, and therefore it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. App. at 80.

With regard to other Diagnostic Codes related to the ankle, under Diagnostic Code 5272, a 20 percent evaluation is warranted when there is ankylosis of the subastragalar or tarsal joint in a poor weight bearing position.  Under Diagnostic Code 5273, 20 percent evaluation is warranted when there is malunion of the os calcis or astragalus with marked deformity.  Under Diagnostic Code 5274, a 20 percent evaluation is warranted for an astragalectomy. 38 C.F.R. § 4.71a (2014).  The Veteran does not have any of these conditions.  Further, none of these Diagnostic Codes provide criteria for an evaluation higher than 20 percent. Therefore, they are not applicable in this case. 

The only Diagnostic Code that pertains to ankle disabilities is Diagnostic Code 5270, under which a 20 percent evaluation is warranted for ankylosis of the ankle in less than 30 degrees of plantar flexion.  A 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent evaluation is warranted when there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id. 

The Veteran underwent a VA ankle examination in May 2009.  His left ankle dorsiflexion was 5 degrees, his plantar flexion was 40 degrees.  His right ankle dorsiflexion was 10 degrees and his plantar flexion was 45 degrees.  He did not report pain in either ankle after repetition.  He had pain when the medial arcs were palpated.  He did not have effusion, and when viewed posteriorly, the relationship of each Achilles tendon to the os calcis was 0.  The examiner diagnosed bilateral ankle pain status post ankle sprains with "minimal degenerative joint disease."  

The Veteran underwent a VA joint examination in June 2009.  He reported a pain level of 8/10 on the pain scale for both ankles, with more pain after standing for more than 3 hours or prolonged walking.  He used braces and inserts.  His ankles had 10 degrees of dorsiflexion and 40 degrees of plantar flexion bilaterally with no pain or additional loss of motion after repetition.  He had a negative talar tilt and the axes of his Achilles tendons were aligned with the axes of his tibiae.  There was no evidence of abnormal weight bearing.  The examiner diagnosed residuals of bilateral ankle sprains.  

At his May 2014 hearing, the Veteran testified that he used lace up braces for his ankles and that he had ankle pain.  His testimony is competent and credible.  He did not assert that he was unable to move his ankle joint or that his pain produced functional loss that was more appropriately described by ankylosis.  There is no evidence of record showing that he had ankylosis of either ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  

The Veteran retains mobility in his ankle joint; he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Therefore, a higher evaluation under Diagnostic Code 5270 is not warranted. 

Lastly, the Veteran has not asserted, nor has he been diagnosed with osteomyelitis.  Therefore, application of Diagnostic Code 5000 is not warranted.  38 C.F.R. § 4.71a (2014).  

For these reasons, the overall disability picture for the Veteran's right and left ankles does not more closely approximate a disability rating in excess of 20 percent for either ankle under the applicable Diagnostic Code during the appeal period.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2014).  

Further, there is no evidence of exceptional or unusual circumstances to warrant remand to refer these for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's ankle disabilities are contemplated by the schedular criteria set forth in Diagnostic Code 5271, which describes limitation of motion of the ankle.  The Veteran also has ankle pain, which is taken into account as part of the Veteran's 20 percent rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As noted above, although he has pain, he did not have painful motion after repetition and did not have additional functional loss due to pain.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected ankle disabilities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Accordingly, the rating criteria reasonably describe the Veteran's disability picture.  Remand for referral of this case for extraschedular consideration is not in order. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that he is not gainfully employed.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  During the appeal period it was noted that he worked as a postal clerk.  The evidence shows that his ankle disability caused him to miss work in August 2007, August 2009, and February 2010.  A February 2010 record from Germantown Minor Medical stated that the Veteran could not work during flare-ups and that it was estimated that over the next 6 months he would have two flare-ups per each three months that would last for two days.  Although there is evidence that his ankle disabilities cause him to sporadically miss work, the evidence does not show that the Veteran is unable to remain gainfully employed as a result of his service-connected disabilities.


ORDER

New and material evidence having been received, the claim for service connection for flat feet is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a bilateral heel disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a bilateral hip disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a bilateral hip disability is denied.  

A disability rating in excess of 20 percent for a right ankle disability is denied.  

A disability rating in excess of 20 percent for a left ankle disability is denied.  


REMAND

Remand is required in this case for the following reasons.  

With regard to the Veteran's claims for service connection for flat feet and a bilateral heel disability, at his May 2014 hearing, the Veteran stated that he saw Dr. N., a private podiatrist in Memphis.  The AOJ must attempt to obtain these records which are pertinent to his feet.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Additionally, the Veteran's flat feet were noted at his June 1983 entrance examination.  Because this preexisting condition was noted on entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In cases involving aggravation of a pre-existing disability, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  If the preexisting disorder underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2014).  In this case, the Board finds that the evidence of record is insufficient to adjudicate his claim.  An examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has asserted that he has "foot problems" and has been diagnosed with disabilities in his feet, specifically hallux valgus and planar fasciitis.  He has identified the body part that is disabled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  However, his heels have not been addressed and the evidence of record is insufficient for the Board to adjudicate his claim and an examination is required.  McLendon, 20 Vet. App. 79.  

With regard to the Veteran's knees, he has been diagnosed with a mild varus deformity worse on the left knee, and patellofemoral syndrome in both knees.  Additionally, the June 2009 etiology opinion is inadequate it does not address the aggravation prong of a secondary service connection claim.  38 C.F.R. § 3.310 (2014).  Lastly, the Veteran reported a right knee infection in August 1984, in service, after falling while jogging.  A VA examination is needed so that an adequate opinion may be provided.  

With regard to the Veteran's back claim, he has been diagnosed with mild degenerative disc disease at L5-S1.  The June 2009 etiology opinion is inadequate because it does not address the aggravation prong of a secondary service connection claim.  Id.  Further, he was treated in service for a pulled muscle in his back after trauma from lifting desks.  A VA examination is needed so that an adequate opinion may be provided.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by Dr. N., his podiatrist.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2. Schedule the Veteran for an examination with an appropriate clinician for his feet.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's June 1983 entrance examination noting asymptomatic pes planus.  

ii. An August 1983 STR noting heel tenderness and blisters for three days.  

iii. The report of the Veteran's June 2009 VA examination.  

iv. The June 2009, October 2009, and October 2012 statements from Dr. M. S. 

v. The Veteran's May 2014 hearing testimony that he has had "foot problems" for 20 years.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide all diagnoses that pertain to the Veteran's feet and heels.  

e. The examiner must provide opinions for the following:

i. With regard to his pes planus only, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pes planus, which existed prior to service, was aggravated during active service.  If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.  

ii. With regard to any other foot or heel disability diagnosed except for pes planus, but including hallux valgus, determine whether it is at least as likely as not (50 percent or greater probability) that the foot or heel disability was proximately due to or the result of his service-connected right or left ankle disabilities.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the foot or heel disability was aggravated beyond its natural progression by his service-connected right or left ankle disabilities.  

iv. If the examiner determines that the Veteran's foot or heel disabilities were NOT caused or aggravated by his service-connected right or left ankle disabilities, determine whether it is at least as likely as not (50 percent or greater probability) that these disabilities began during active service, are related to any incident of service, or if arthritis is diagnosed, began within one year after discharge from active service.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his knees.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The August 1984 STR noting a right knee infection from a fall while jogging.  

ii. The report of the Veteran's June 2009 VA examination.  

iii. The June 2009, October 2009, and October 2012 statements from Dr. M. S. 

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide opinions for the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the bilateral knee disability was proximately due to or the result of his service-connected right or left ankle disabilities.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the bilateral knee disability was aggravated beyond its natural progression by his service-connected right or left ankle disabilities.  

iii. If the examiner determines that the Veteran's knee disabilities were NOT caused or aggravated by his service-connected right or left ankle disabilities, determine whether it is at least as likely as not (50 percent or greater probability) that these disabilities began during active service, are related to any incident of service, or if arthritis is diagnosed, began within one year after discharge from active service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for his back.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The October 1985 STR noting that the Veteran pulled a muscle in his back after lifting desks.   

ii. The report of the Veteran's June 2009 VA examination.  

iii. The June 2009, October 2009, and October 2012 statements from Dr. M. S. 

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide opinions for the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the low back disability was proximately due to or the result of his service-connected right or left ankle disabilities.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the low back disability was aggravated beyond its natural progression by his service-connected right or left ankle disabilities.  

iii. If the examiner determines that the Veteran's low back disability was NOT caused or aggravated by his service-connected right or left ankle disabilities, determine whether it is at least as likely as not (50 percent or greater probability) that it began during active service, is related to any incident of service, or if arthritis is diagnosed, began within one year after discharge from active service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


